DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/18/2020 has been entered.
 

Claim Status
	Claims 1, 3, 5-6, 8, 12-15, and 17-21 are pending and examined in the following Office action. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 3, 5-6, 8, 12-15, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Yusibov et al (US 7692063) in view of Kaprielian (US 20060150497) and Cho et al (US 20120255070).
The amended claims are drawn to a method for producing a protein within a plant, the method comprising cultivating a plant using a hydroponic cultivation method, infecting the plant with an infecting solution containing Agrobacterium having a polynucleotide encoding a target protein, expressing the target protein in the plant by further cultivating the plant after infection, cutting at least 2% of the roots no more than 24 hours prior to infecting, and contacting only an above ground portion of the plant with the infecting solution containing Agrobacterium having a polynucleotide encoding a target protein.  
Yusibov teaches a method for producing a pharmaceutically active protein in plants comprising infusing said plant with Agrobacterium comprising an expression cassette encoding a pharmaceutically active protein, growing the plant in a contained environment to produce the pharmaceutically active protein by expression of the nucleic acid sequence. See claim 1. The ordinary artisan would have understood that a step of “infusing” is equivalent to “infecting” because Agrobacterium is a known plant pathogen. 
Yusibov expression IA-2ic protein in Nicotiana benthamiana plants grown in a hydroponic environment. See description of Figure 12. See also col. 11, third full paragraph. 
Yusibov teaches a method of vacuum infiltration of Agrobacterium or injection into the epidermis of full-expanded leaves. See Example 6. Thus, Yusibov expressly teaches contacting only an above ground portion of the plant with the infecting solution containing Agrobacterium having a polynucleotide encoding a target protein. 

Yusibov teaches a cultivating step of 1-12 days prior to harvesting. See claim 1. 
Yusibov teaches bacterial cultures resuspended to an OD-600 of 0.1. See Example 6.
Yusibov teaches methods of transformation which do not require a damaging stimulus to be applied, such as dipping the plant flowers into a solution of Agrobacterium tumefaciens. See col. 20, first full paragraph.  
Yusibov teaches that Nicotiana benthamiana seeds were sown on a Rockwool slab pre-wetted in ½ strength Hoagland solution as a nutrient in hydroponic conditions. See column 34, fourth paragraph. The ordinary artisan would have recognized that a rockwool slab is a root support system.  
Yusibov does not teach cutting the roots of the plant prior to infecting.
Kaprielian teaches that “[p]eriodic root-trimming is also usually necessary for good plant health and development. Roots that are allowed to overdevelop within the containers 10 may block the drainage openings 12. Root trimming also encourages faster development of the plant and increased absorption of fertilizer, moisture and nutrients provided within the containers. The periodic removal of some root mass creates an imbalance in the root/shoot ratio for the plant, which triggers a hormone release that invigorates plant growth.” See paragraph 0019. Kaprielian’s method uses a hydroponic plant cultivation system. See abstract.  
Cho teaches that the tissue can be wounded or chopped prior to or simultaneously with contact to Agrobacterium. See paragraph 0101. 
At the time the invention was effectively filed, it would have been obvious and within the scope of one of ordinary skill in the art to modify the hydroponic transgenic plant system of 
One of ordinary skill in the art would have understood the benefits of having increased nutrient absorption, increased fertilizer and good plant health and development. In light of the teachings of Kaprielian, the ordinary artisan would have understood that a healthy plant need not direct resources to address health deficiencies, such as drought or salt stress, and can instead direct its resources to plant growth. With respect to the requirement that the root trimming must be carried out prior to the Agrobacterium infection, the ordinary artisan would have understood that having a healthy plant with increased fertilizer, moisture, and nutrient absorption as a starting material for transformation is preferable to a plant that is not as healthy or is not able to maximally absorb nutrients or fertilizer. One of ordinary skill in the art would have had a reasonable expectation of success because plant transformation systems for hydroponic cultivation of were known in the art, as evidenced by Yusibov. Furthermore, Kaprielian teaches the ordinary artisan that root trimming is a routine step in hydroponic plant systems to maintain plant health and development. Thus, the inclusion of such steps in the hydroponic method of Yusibov would have been reasonably expected to improve the plant health and development of the hydroponically grown Nicotiana benthamiana in Yusibov.
Agrobacterium at the wound site, the Examiner notes that the concept of wounding and infecting within 24 hours remains taught by Cho. The ordinary artisan would have found it prima facie obvious to trim the roots periodically to maintain plant growth and health while simultaneously infecting the plant within 24 hours of the cut roots. With respect to the instantly claimed invention, the ordinary artisan would have understood that infecting within 24 hours is an obvious variation of existing transformation methods where the wounding step is carried either prior to or simultaneously with Agrobacterium infection.  
With respect to the amount of root reduction by 2% to 20% as in claims 3 and 15, the Examiner notes that the trimming of roots would be recognized as a result-effective variable because the amount of trimmed roots depends on several factors, including nutrient media, plant age, and the specific plant whose roots are to be cut. The optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success. It would have been customary for an ordinary artisan to determine the optimal amount of cutting to best achieve the balance between amount cut and overall plant health and development. It would have been obvious to one of ordinary skill in the art to determine the optimal range to produce the expected result set forth in Kaprielian. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955).
With respect to claims 20 and 21, the Examiner notes that the results naturally flow from the suggestion of the prior art to periodically trim the roots to maximize growth of plants, especially in view of Kaprielian.  

Response to Arguments: 

Applicant argues that Yusibov in view of Kaprielian do not recognize the result effective variable and concludes that persons of ordinary skill in the art would have had no motivation to optimize the desired results. 
	This argument is not persuasive. Kaprielian teaches that plant growth and development can be improved by periodic root trimming. Yusibov directs the ordinary artisan to select “fully-expanded leaves” and also tests constructs by three passages on “healthy plants” (see col. 29, second full paragraph). Thus, the periodic trimming and the health of the plant play important roles in plant transformation for the purposes of recombinant protein recovery. Clearly, the ordinary artisan would have recognized that the amount of root to trim (such that health and growth are maximized) is a result-effective variable that the ordinary artisan would have sought to optimize. 

	Applicant argues that the present inventors have discovered that low leaf weight (inferring less healthy plant) led to high expression on a per fresh leaf weight basis. Applicant refers to the data previously submitted in the 132 declaration. 
	This argument is not persuasive. As an initial matter, there is no evidence of record to support Applicant’s alleged inference. No nutrient uptake studies, for example, are performed. In contrast, the evidence of record demonstrates that the ordinary artisan would have expected periodic root trimming to be necessary for plant health and development in a hydroponic 

	Applicant argues that there is nothing in the combined teachings of the cited art that infecting at a place distal to the site of cutting (leaf vs. root) that such improvements would have been obtained despite the lower growth of the plant. See page 8 of the remarks. 
	This argument is not found persuasive. To be clear, Applicant appears to mischaracterize the proffered data. The plant with roots cut do not have lower weights. Rather, the plants appear to have grown more, as suggested by Kaprielian, with root cutting. In fact, the plant of example 2 lost 18% of its total root weight, yet the plant had increased growth relative to the control. Instead of suggesting that the plant of Examples 1 and 2 of the remarks led to decreased health and/or growth of the plant, the data argued by Applicant shows an improved growth rate relative to the control. This fact appears to support the Examiner’s position that periodic root trimming in the hydroponic environment will lead to improved recombinant protein production. 
	With respect to infecting at a distal site, it is noted that the obviousness rejection states that root trimming should take place in a hydroponic environment to ensure maximal plant growth and health. The decision to infect the plants at either the roots or the leaves is distinct from the decision to ensure maximal health and growth. Nothing in the obviousness rejection of record suggests that these two events (i.e. root trimming for growth and health of the plant and the site of transformation) must be carried out at the same site. While cutting and wounding of Agrobacterium rhizogenes-mediated transformation, but one of ordinary skill in the art could also use the vacuum infiltration method of hydroponically grown plants in Yuisbov as well. 
	Applicant argues that they have attempted to show unexpected results commensurate in scope with the breadth of the claims. Applicant argues that the claim is limited to those combinations having the claimed property. See page 9 of the remarks. 
	This argument is not found persuasive. The claims are not commensurate in scope with the unexpected results. It is well-established that different proteins have different propensities to accumulate in a plant. This is due to the structural properties of the recombinant protein, the location of insertion of the DNA construct in the plant genome, among others. Thus, assuming arguendo that Applicant provided evidence of unexpected results, the claims would not be found allowable because the claims are not commensurate in scope with the unexpected results. The only protein expressed in the plant is GFP. The portion of roots cut are only 2% and 18%, not 0.1% to 40%. 
	While a narrower range of data can be used to show unexpected results of a broader range, the ordinary artisan would have to be able to recognize a trend in the data that can support the broader claimed genus. In the instant case, the data only appears to demonstrate three separate plants, a single protein, and only 2% to 18% root trimming. There is nothing supporting 20%, 30%, or 40%, for example. There is nothing supporting the genus of proteins claimed, especially in view of the fact that different proteins have different capacities for high level accumulation, for example. The narrower range of data must be capable of demonstrating a trend 
	Applicant is invited to present additional data demonstrating the range as claimed is sufficient to confer the alleged unexpected result. 

Conclusion
	No claim is allowed. 

Examiner’s Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G UYENO whose telephone number is (571)272-3041.  The examiner can normally be reached on 10:00-4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou, can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/STEPHEN UYENO/
Primary Examiner, Art Unit 1662